Citation Nr: 1301027	
Decision Date: 01/10/13    Archive Date: 01/16/13

DOCKET NO.  12-10 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an innocently acquired psychiatric disorder to include posttraumatic stress disorder (PTSD) and major depressive disorder (MDD).

2.  Entitlement to an effective date prior to February 23, 2010 for the grant of special monthly compensation (SMC) based on Aid and Attendance.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from April 1954 to June 1958 (at the June 2012 Travel Board hearing the Veteran indicated that his discharge year should be 1959, but earlier statement show that he reported his separation from service was in 1958).

These matters come before the Board of Veterans' Appeals (Board) on appeal from April and July 2010 rating decisions of the St. Petersburg RO.

Although the claim received in July 2009 only refers to one psychiatric disorder, namely PTSD, the issue has been expanded as shown on the title page of this decision.

In the specific context of mental disorders, the United States Court of Appeals for Veterans' Claims (the Court) has held that "when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled."  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  This case clarifies the appropriate posture for claims such as the Veteran's, where multiple mental disorders, and/or disparate diagnoses are involved.  Indeed, review of the Veteran's complete VA claims file reflects that his current psychiatric diagnoses include PTSD and MDD.  Accordingly, the consideration of the claim of service connection will include MDD.

In June 2012, the Veteran testified at a Travel Board hearing before the undersigned; a transcript of this hearing is associated with the claims file.

At the June 2012 hearing, the parties discussed a March 23, 2012 statement from the Veteran which was construed by the RO as a claim for service connection for chronic obstructive pulmonary disease (COPD).  While the undersigned notified the Veteran that his COPD claim was inappropriately dismissed, a report of contact (VA Form 21-0820) dated June 28, 2012, after the hearing, confirms that the Veteran never intended to file a claim for COPD.  As such, this issue is not being further addressed by the Board.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of service connection for an innocently acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

At the June 2012 Travel Board hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew his claim for an earlier effective date for the grant of SMC based on the need of Aid and Attendance.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran regarding his claim of an effective date prior to February 23, 2010 for the grant of SMC based on the need of Aid and Attendance have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  Id. 

In the present case, the Veteran explicitly withdrew his appeal regarding the claim of an earlier effective date for the grant of SMC based on Aid and Attendance at the June 2012 hearing.  Consequently, there remain no allegations of errors of fact or law for appellate consideration as to this issue.  Accordingly, the Board does not have jurisdiction to review this claim and it is dismissed. 


ORDER

The appeal regarding a claim of entitlement to an effective date prior to February 23, 2010 for the grant of SMC based on Aid and Attendance is dismissed.


REMAND

While the Board regrets delay caused by this remand, the record is not ready for appellate review of the remaining issue.

The Board notes at the outset that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Initially, the service connection claim for a psychiatric disability was based on the Veteran's contention that he was harassed during service.  However, in June 2010, the Veteran asserted that he also experienced physical abuse and sexual trauma during service.

VCAA letter in August, September, and December 2009 do not provide the type of notice that is specific to claims involving in-service personal assault.  The Adjudication Procedures Manual states, "Personal trauma is an event of human design that threatens or inflicts harm, such as: rape, physical assault and domestic battering, robbery and mugging, stalking, and harassment."  M21-1MR, III.iv.4.H.30.a (2012); see also Patton v. West, 12 Vet. App. 272, 278 (1999).

Because the Veteran's claim now involves allegations of rape, the procedures applicable to traumas based on an in-service personal assault apply in this case.

There are special considerations for PTSD claims predicated on a personal assault.  For example, the pertinent regulation, 38 C.F.R. § 3.304(f)(5) (2012), provides that PTSD based on a personal assault in service permits evidence from sources other than a veteran's service records, including evidence of behavior changes, which may corroborate his or her account of the stressor incident.  As such, remand is required so that the Veteran can be provided with adequate notice and assistance consistent with the provisions of 38 C.F.R. § 3.304(f).

As noted previously, consideration of the Veteran's psychiatric claim is not limited to the diagnosis of PTSD.  On the May 2011 VA examination, the examiner also diagnosed major depressive disorder, but he did not provide an opinion as to its etiology.  

Treatment records from the 1960s show that the Veteran was seen as early as 1960, which was 2 years after he separated from service.  The physicians indicated that the Veteran's military experiences appeared to be the primary motivating factor for his alcoholism.  A January 1969 record indicates that his first psychiatric admission was in September 1965 and that he had a diagnosis of agitated depression at that time.  In November 1965, he indicated that there had been some prejudice in the Marines and he reported using drugs in service as a means of dealing with his depression.  The physician indicated that the Veteran had both anxiety and depression.  He was also noted to have anxiety and depression in January 1969.

Given the Veteran's current diagnosis and information contained in the early post-service treatment records, an examination and opinion are needed to determine if there is a nexus between the Veteran's major depressive disorder and service.

At the June 2012 Travel Board hearing, the Veteran testified that he had received disability benefits from the Social Security Administration (SSA); however, he could not recall if the award was based, in part, on a psychiatric disorder.

Where VA has actual notice that an appellant is receiving disability benefits from the SSA, the duty to assist requires VA to obtain a copy of the decision and the supporting medical records upon which the award was based.  Murincsak v. Derwinski, 2 Vet. App. 363, 372-73 (1992).  VA needs to make as many requests as are necessary to obtain relevant records from a Federal department or agency, to include the SSA.  38 C.F.R. § 3.159(c)(2) (2012).  As long as a reasonable possibility exists that these SSA records are relevant to the Veteran's claim, VA is required to assist the Veteran in obtaining the identified records.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  "Relevant records for the purpose of § 5103A are those that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the Veteran's claim." Id. at 1321.  Since SSA records were not sought, the Board finds that a remand is required to obtain these records.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Provide the Veteran with a notice letter that complies with the notification requirements for claims for PTSD based upon a personal assault under 38 C.F.R. § 3.304(f)(5).  That letter must advise the Veteran that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor.

2.  Obtain all SSA records related to the September 2003 grant of SSA benefits.  Associate the records with the claims folder. 

3.  The RO/AMC should then schedule the Veteran for a VA psychiatric examination to determine whether his acquired psychiatric disorder is related to his military service.  The claims file and a copy of this remand will be made available to the examiner, who will acknowledge receipt and review of these materials in any report generated as a result of this remand.

Based on a review of the record and examination of the Veteran, the examiner must identify the acquired psychiatric disorders and opine whether it at least as likely as not had its onset during service or is otherwise related to his service.  Any opinion offered must specifically include MDD, which was diagnosed in May 2011.

The examiner is essentially being asked to provide an opinion with a detailed explanation of the underlying reasoning based on the evidence of record as to whether the Veteran has any acquired psychiatric disorder that was caused or aggravated by military service.

4.  The RO/AMC must undertake any additional development deemed necessary based on any additional evidence or information obtained.

5.  After completing all indicated development, the RO should readjudicate the claim of service connection for an acquired psychiatric disorder in light of all the evidence of record.  If the benefit sought on appeal remains denied, the RO should furnish a fully responsive Supplemental Statement of the Case to the Veteran and his representative and they should be afforded them a reasonable opportunity for response. 

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


